Per Curiam:
We find no error in the charge of the learned Court. There was no evidence in the case fixing the southern line of the tract. There was no official survey produced showing either the lines or the adjoiners, and if there was some testimony as to the northern line of the Willing tract that proved nothing. Under these circumstances, when Kohler acted under the information given to him by Mayers, to whom he was referred by Farwell, and who directed him to the Baird line, even if that was a mistake of Mayers, it would be a very harsh measure of justice to deny Kohler compensation for the timber which he had actually cut and delivered under his contract.
Judgment affirmed.